Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Application Status
Applicants' amendments and arguments filed in their response dated 11/18/2021 are acknowledged. In said response dated 11/18/2021 applicants’ have amended claims 21, 25 and 28 and cancelled claim 34. Thus, amended claims 21-33 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Withdrawn-Claim Rejections: 35 U.S.C. 112(a)
	Previous rejection of claims 25 and 26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement/Biologic-Deposit, is being withdrawn due to Affidavit. 
Withdrawn-Claim Rejections: 35 USC § 103
	Previous rejection of claims 21-34 rejected under 35 U.S.C. 103 as being unpatentable over Warin et al. (WO 2014/114970) in view of Colin et al. (WO 2013/153414), Carreras et al. (US 2013/0121976) and Bechtle et al. (US 3,818,109), is being withdrawn due to claim amendments. 
Maintained-Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 22 (upon which claim 23 depends) is indefinite in the recitation of “low lactose metabolization capacity”. Page 2 of the specification recites that “lactose metabolization capacity” refers to the capacity of a lactic acid bacteria to consume lactose in acid whey”. However, this definition is unclear as the conditions of the acid whey composition (including the pH, amount of live bacteria present, temperature, other sugar and metal ion concentrations and time) will affect the amount of lactose metabolized and thus the same bacteria will have different capacity to metabolize lactose in different acid whey compositions. 
Applicants’ have traversed the above 35 U.S.C. 112(b) rejection with the following arguments (see page 6 of Applicants’ REMARKS dated 11/18/2021). 
 	Applicants’ argue: “… Applicant notes that, at page 3, lines 10-12, the specification explicitly defines “low lactose metabolization capacity”: “In the present application a low lactose metabolization capacity refers to a lactose loss of lower than 15%, preferably lower than 12%, preferably lower than 10%, preferably lower than 8%, preferably lower than 7%, after storage during 7 days at 32°C…”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 05/19/2021 and additionally for the following reasons: the scope of the claims are unclear, a perusal of the specification describes on pages 2-3, some exemplary “low lactose metabolization capacity” conditions; and claim 22 (upon which claim 23 depends) as written does not recite the specific “low lactose metabolization capacity” conditions the applicants' intend to encompass. As such it is unclear the specific culture conditions and specific strains of bacteria with “low lactose metabolization capacity” must be to be included within the scope of the claims in the claimed method. It is also well established in the art that only claims 22-23 renders the claim indefinite and the phrase “low lactose metabolization capacity” is considered to be a relative term and the specification does not provide a standard for ascertaining the requisite degree i.e., metabolic rate or lactose concentration range or any other metric, and one of ordinary skill in the art would not be reasonably “low lactose metabolization capacity” varies widely depending on the individual situation as well as the person making the determination and is dependent upon set of conditions defined by the individual situation. Thus, the scope of the claim is unclear.  Furthermore, although the claims are examined in the light of the specification, specification cannot be read into the claims i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Maintained-Written Description
Claims 21-25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule." 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.

Applicants’ have traversed the above 35 U.S.C. 112(a) written-description rejection with the following arguments (see pages 6-7 of Applicants’ REMARKS dated 11/18/2021). 	 
	Applicants’ argue: “… Applicant submits that amended claim 21 now recites the method of “stabilizing the lactose of the acid whey composition” such that the claimed invention is sufficiently described in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the claimed invention...” 
Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 05/19/2021 and additionally for the following reasons: Applicants’ arguments are directed to a downstream process; however applicants’ arguments does not address the following issue, i.e., “…showing that it is the properties of the lactic acid bacteria used which provide the recited stability.  However, the specification fails to teach what characteristics of a lactic acid bacterial strain (or mixture of strains) provide for the recited lactose stability…”. It is well established in the art that there are significant variations in the metabolic machinery that enable the lactic acid bacteria to metabolize lactose (including variations in lactose concentration), growth characteristics, endogenous enzyme production for lactose utilization and ability of the lactic acid bacteria/acid tolerance (pH)/active in a wide range of temperature and survival; for details see the following references: (i) Princely et al., (European Journal of Experimental Biology, 2013, Vol. 3(2): 242-251) teaches only select strains of lactic acid bacteria are endowed with the ability and produce enzymes (beta-galactosidase) when cultured in acid whey and also the ability to tolerate variation in the pH and temperature (see Abstract; ¶ 5-6, page 243; Table 2, page 246; Fig. 2, page 247; Fig. 4-5 & Discussion, pages 248-249; and entire document); and (ii) Wetzel et al., (Kieler Milchwirtschaftliche Forschungsberichte, 1999, Vol. 51: 319-332) teaches the stress response to carbon starvation (carbon source/low lactose as in acid whey) varies among different lactic acid bacteria and strains (see Introduction, page 2; Fig. 1-5, pages 4-5; Table 2-3 & Fig. 6, page 6; Discussion and entire document).     
Examiner continues to maintain that the instant application is limited to a process comprising fermentation of skim milk by lactic acid bacteria selected from Streptococcus thermophilus strain CNCM I-2784, Streptococcus thermophilus strain CNCM I-2835, Streptococcus thermophilus strain CNCM I-2773, Lactobacillus bulgaricus strain CNCM I-2787 and mixtures thereof to a breaking pH of 4.65 and separation of the whey composition from a fermented dairy product, wherein the lactose stability of the acid whey composition is higher than 85% during a storage of 7 days at 32°C comprising specific strains with known structures-function association/known genotype and phenotype as disclosed in prior art, i.e., specification teaches a process comprising fermentation of skim milk by lactic acid bacteria selected from Streptococcus thermophilus strain CNCM I-2784, Streptococcus thermophilus strain CNCM I-2835, Streptococcus thermophilus strain CNCM I-2773, Lactobacillus bulgaricus strain CNCM I-2787 and mixtures thereof to a breaking pH of 4.65 and separation of the whey composition from a fermented dairy product, wherein the lactose stability of the acid whey composition is higher than 85% during a storage of 7 days at 32°C, and the lack of description of any additional species/variants/mutants from any source by any relevant, identifying characteristics or properties or structure-function correlation, one of skill in the art would not recognize from the disclosure that applicants’ were in possession of the claimed invention. 
There are no examples provided to encompass the numerous characteristics of the whole genus claimed. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide had possession of the entire scope of the claimed invention.
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 

Examiner would like to reiterate
“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
Maintained-Enablement
Claims 21-25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process comprising fermentation of skim milk by lactic acid bacteria selected from Streptococcus thermophilus strain CNCM I-2784, Streptococcus thermophilus strain CNCM I-2835, Streptococcus thermophilus strain CNCM I-2773, Lactobacillus bulgaricus strain CNCM I-2787 and mixtures thereof to a breaking pH of 4.65 and separation of the whey composition from a fermented dairy product, wherein the lactose stability of the acid whey composition is higher than 85% during a storage of 7 days at 32°C, does not reasonably provide enablement for any process comprising fermentation of skim milk by any lactic acid bacteria acid and separation of the whey composition from a fermented dairy product, wherein the lactose stability of the acid whey composition is higher than 85% . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 21-25 and 27-33 are so broad as to encompass any process comprising fermentation of skim milk by any lactic acid bacteria acid and separation of the whey composition from a fermented dairy product, wherein the lactose stability of the acid whey composition is higher than 85% during a storage of 7 days at 32°C. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of methods of preparing an acid whey composition broadly encompassed by the claims. Since the properties of the lactic acid bacteria present, the other components of the composition, and the breaking pH all may influence the lactose stability of the acid whey composition, predictability of which compositions, if any, have the required lactose stability will require detailed knowledge of the ways in which the properties of the specific lactic acid bacteria used as well as all other components of the composition and the breaking pH all influence this parameter. However, in this case the disclosure is limited to a showing that fermentation of skim milk by a single mixture of Streptococcus thermophilus strain CNCM I-2784, Streptococcus thermophilus strain CNCM I-2835, Streptococcus thermophilus strain CNCM I-2773, and Lactobacillus bulgaricus strain CNCM I-2787 in an unknown ratio to a breaking pH of 4.65 and separation of the whey composition from a fermented dairy product has the recited lactose stability while fermentation of skim milk by a different unknown composition to lactic acid bacteria in an otherwise identical process produces an acid whey composition that does not have the recited lactose stability. This disclosure fails to provide any 
While an enormous number of different lactic acid bacteria which can be used in methods as claimed are known in the art and methods of testing the lactose stability are disclosed in the instant specification, the specification does not support the broad scope of the claims which encompass any process comprising fermentation of skim milk by any lactic acid bacteria acid and separation of the whey composition from a fermented dairy product, wherein the lactose stability of the acid whey composition is higher than 85% during a storage of 7 days at 32°C because the specification does not establish: (A) what components of a milk fermentation to produce an acid whey composition may be modified without effecting lactose stability; (B) what characteristics of a lactic acid bacteria influence the lactose stability of an acid whey composition; (C) a rational and predictable scheme for modifying any components of a milk fermentation with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any process comprising fermentation of skim milk by any lactic acid bacteria acid and separation of the whey composition from a fermented dairy product, wherein the lactose stability of the acid whey composition is higher than 85% during a storage of 7 days at 32°C. The scope of the claims must bear In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of acid whey compositions having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants’ have traversed the above enablement rejection with the following arguments: (see page 7 of Applicants’ REMARKS dated 11/18/2021). 
 	Applicants’ argue: “… Applicant submits that amended claim 21 now recites the method of “stabilizing the lactose of the acid whey composition” such that the specification sufficiently enables any person skilled in the art to make and use the invention commensurate in scope with these claims…”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 11/18/2021 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. 
For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 21-25 and 27-33.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Warin et al., (WO 2014/114970) and further in view of Singh RS., (Advances in Industrial Biotechnology, January 2014 Ram Sarup Singh, Ashok Pandey & Christian Larroche (Eds.) IK International Publishing House Pvt. Ltd., India, pp 443-478), Princely et al., (European Journal of Experimental Biology, 2013, Vol. 3(2): 242-251), Wetzel et al., (Kieler Milchwirtschaftliche Forschungsberichte, 1999, Vol. 51: 319-332), Colin et al., (WO 2013/153414), Carreras et al., (US 2013/0121976) and Bechtle et al., (US 3,818,109).
	Warin et al., teach a method of preparing a strained fermented dairy product and an acid whey composition comprising heat treating a dairy product at 75-95°C for 2-15 minutes followed by a high pressure homogenization at a pressure of 20-300 bars, fermenting the homogenized dairy product at 46-42°C, optionally heat treating the fermented dairy product at 50-65°C for 1-10 minutes, preferably at 58°C for 2.5 minutes  Streptococcus thermophilus and Lactobacillus bulgaricus (page 3), that the fermentation is stopped when the fermentation medium reaches a desired target pH, preferably 4.6 (page 3) and teach that the separation step can be a centrifugal separation to withdraw a part of the whey from the product (page 3). Warin et al., teach that following smoothing the fermented dairy product can be cooled to a temperature of 15-20°C (claim 5) and teach that the strained fermented dairy product comprises 75-99% by weight of the mass of the dairy material (page 6) used and thus the acid whey must contain the remaining 1-25% of the mass. As such the method described by Warin et al., is identical to that used by applicants in Example 1 of the instant specification. Warin et al., do not specifically disclose the lactose content or lactose stability of the acid whey produced but Table 1 of Bell et al. (US2014/0335226) evidences that the typical composition of a Greek yogurt acid whey is 0.3% protein and 4.3% lactose. While these values may vary a little for each different whey composition they evidence that the lactose concentration of the composition of Warin et al., will be inherently within the scope of the instant claims.  Furthermore, as the methods of Warin et al., are identical to those of the instant application, the presence/absence of live bacteria in the acid whey, the lactose concentration and the lactose stability must be inherently the same.  
Warin et al., do not disclose stabilizing the lactose of the acid whey composition, isolating and purifying the lactose of the acid whey composition to produce crystalline  Streptococcus thermophilus and Lactobacillus bulgaricus used for the disclosed methods which may influence the lactose stability of the final product as different strains of the bacteria may have different characteristics with regard to lactose metabolism, growth and stability at acidic pHs etc.	
Regarding claim 21, the reference of Singh RS., provides clear teaching, suggestion and motivation to a skilled artisan regarding acid whey and is a by-product of dairy industry, the composition of acid whey; i.e., lactose content 4.4-4.6% by weight (low lactose content) and the use of acid whey as a substrate for various fermentation process and in the production of refined lactose and also production of crystalline lactose, especially use of stabilized refined lactose in pharmaceutical industry (Table1, page 443; Fig. 1, page 445; Fig. 2, page 448; sections 3.3, 3.4 & 4, pages 448-449; and entire document); said reference also teaches only certain specific microorganisms with specific metabolic machinery are capable of producing enzymes that can utilize or hydrolyze lactose obtained from acidic whey and under acidic pH conditions (see ¶1, page 450).  
Regarding claims 21-24; (i) Princely et al., (European Journal of Experimental Biology, 2013, Vol. 3(2): 242-251) teaches only select strains of lactic acid bacteria are endowed with the ability and produce enzymes (beta-galactosidase) when cultured in acid whey and also the ability to tolerate variations in the pH and temperature (see Abstract; ¶ 5-6, page 243; Table 2, page 246; Fig. 2, page 247; Fig. 4-5 & Discussion, pages 248-249; and entire document); and said reference teaches among lactic acid bacteria, Lactobacillus bulgaricus and Streptococcus thermophilus are the highest producers of -galactosidase, an enzyme having hydrolytic activity towards lactose (¶ 5-6, page 243) and said reference lactic acid bacteria are cultured and utilize acid whey as Streptococcus thermophilus can be cultured under various stress inducing conditions such as low carbon (low lactose; and it is known in the art acid whey lactose content is low), acidic pH and a wide range of temperature and is metabolically active (see Introduction, page 2; Fig. 1-5, pages 4-5; Table 2-3 & Fig. 6, page 6; Discussion and entire document).     
Regarding claims 25 and 26, Colin et al., disclose the use of Streptococcus thermophilus CNCM I-2835 and CNCM I-2773 for the preparation of fermented milk products (page 9) and Carreras et al., disclose the use of Lactobacillus bulgaricus CNCM I-2787 for the preparation of fermented milk products [0043]-[0052].
Regarding claim 21, Bechtle et al., teach the use of acid whey compositions for the fermentation of microorganisms to produce biomass useful as a food component of human or animal foods (column 2, line 63- column 3, line 16).
Therefore, it would have been obvious to one of ordinary skill in the art to use the Streptococcus thermophilus strains of Colin et al., and the Lactobacillus bulgaricus strains of Carreras et al., and further in view of Singh RS., Princely et al., and Wetzel et al., in the methods of Warin et al., for the preparation of a strained fermented dairy product and an acid whey composition and to use the acid whey solution produced by said reference method for the production of downstream products as suggested by Singh RS., and Bechtle et al., (acid whey is utilized in various industries) and examiner also takes the 
Given this extensive teaching in prior art (Warin et al., Singh RS., Princely et al., and Wetzel et al., Colin et al., Carreras et al., and Bechtle et al.,) i.e., process for manufacture of acid whey … comprising fermentation of skim milk by any lactic acid bacteria acid and separation of the whey composition from a fermented dairy product, wherein the lactose stability of the acid whey composition is higher than 85% during a storage of 7 days at 32°C…, as taught by the instant invention and as claimed in claims 21-33 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 21-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Warin et al., (WO 2014/114970) and further in view of Singh RS., (Advances in Industrial Biotechnology, January 2014 Ram Sarup Singh, Ashok Pandey & Christian Larroche (Eds.) IK International Publishing House Pvt. Ltd., India, pp 443-478), Princely et al., (European Journal of Experimental Biology, 2013, Vol. 3(2): 242-251), Wetzel et al., (Kieler Milchwirtschaftliche Forschungsberichte, 1999, Vol. 51: 319-332), Colin et al. (WO 2013/153414), Carreras et al., (US 2013/0121976) and Bechtle et al.. (US 3,818,109).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments and said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 5-7 of Applicants’ REMARKS dated 11/18/2021). 
	Applicants’ argue (A):“… That is, Warin does not teach the use of the whey at any point, but only explicitly teaches that the whey is removed as waste from the product. This removal of the whey is in complete contrast with amended claim 21, which is directed to “A method for the manufacture of an acid whey composition…”

Reply (A): Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner maintains the position that the method described by Warin et al., is identical to that used by applicants in Example 1 of the instant specification and results in the formation of acid whey and the use of acid whey in various industrial applications is suggested by Singh RS., and Bechtle et al. 
	Applicants’ further argue (B): “…Additionally, one skilled in the art looking to reduce the manufacturing costs of fermented dairy products would not be motivated to select a bacterial strain with low lactose metabolization, such as the Streptococcus thermophilus and Lactobacillus bulgaricus strains used in the present invention…”

Reply (B): Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner has s provided new references (necessitated by claim amendments) and said secondary teaching references specifically provide teaching, suggestion and motivation for the use of Streptococcus thermophilus and Lactobacillus bulgaricus strains in hydrolyzing acid whey; i.e., regarding claim 21, the reference of Singh RS., provides clear teaching, suggestion and motivation to a skilled artisan regarding acid whey and is a by-product of dairy industry, the composition of acid whey; i.e., lactose content 4.4-4.6% by low lactose content) and the use of acid whey as a substrate for various fermentation process and in the production of refined lactose and also production of crystalline lactose, especially use of stabilized refined lactose in pharmaceutical industry (Table1, page 443; Fig. 1, page 445; Fig. 2, page 448; sections 3.3, 3.4 & 4, pages 448-449; and entire document); said reference also teaches only certain specific microorganisms with specific metabolic machinery are capable of producing enzymes that can utilize or hydrolyze lactose obtained from acidic whey and under acidic pH conditions (see ¶1, page 450).  
Regarding claims 21-24; (i) Princely et al., (European Journal of Experimental Biology, 2013, Vol. 3(2): 242-251) teaches only select strains of lactic acid bacteria are endowed with the ability and produce enzymes (beta-galactosidase) when cultured in acid whey and also the ability to tolerate variations in the pH and temperature (see Abstract; ¶ 5-6, page 243; Table 2, page 246; Fig. 2, page 247; Fig. 4-5 & Discussion, pages 248-249; and entire document); and said reference teaches among lactic acid bacteria, Lactobacillus bulgaricus and Streptococcus thermophilus are the highest producers of -galactosidase, an enzyme having hydrolytic activity towards lactose (¶ 5-6, page 243) and said reference lactic acid bacteria are cultured in acid whey and utilize acid whey as a substrate (Abstract; ¶ 3, page 243; Conclusion, page 250); and similarly, analogous art, (ii) Wetzel et al., (Kieler Milchwirtschaftliche Forschungsberichte, 1999, Vol. 51: 319-332) also provides suggestion, motivation and teaches the stress response to carbon starvation (low lactose as in acid whey) varies among different lactic acid bacteria and strains and Streptococcus thermophilus can be cultured under various stress inducing conditions such as low carbon (low lactose; and it is known in the art acid whey lactose 
Regarding claims 25 and 26, Colin et al., (WO 2013/153414) analogous art disclose the use of Streptococcus thermophilus CNCM I-2835 and CNCM I-2773 for the preparation of fermented milk products (page 9) and Carreras et al., (US 2013/0121976) an analogous art disclose the use of Lactobacillus bulgaricus CNCM I-2787 for the preparation of fermented milk products [0043]-[0052]; said reference bacteria by virtue of being identical lactic acid bacterial strains as claimed in the instant invention, inherently possess all the biochemical properties including lactose metabolization capacity as claimed in the instant invention/claimed method.
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 21-33 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references).
(i)  In the light of the above teachings in the prior art (analogous art), examiner holds the position that applicant’s arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 (ii) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(iii) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness; and
(iv) The Supreme Court has acknowledged: 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 

Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claim 22 (upon which claim 23 depends) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 21-25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for written-description and enablement.
Claims 21-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Warin et al., (WO 2014/114970) and further in view of Singh RS., (Advances in Industrial Biotechnology, January 2014 Ram Sarup Singh, Ashok Pandey & Christian Larroche (Eds.) IK International Publishing House Pvt. Ltd., India, pp 443-478), Princely et al., (European Journal of Experimental Biology, 2013, Vol. 3(2): 242-251), Wetzel et al., (Kieler Milchwirtschaftliche Forschungsberichte, 1999, Vol. 51: 319-332), Colin et al., (WO 2013/153414), Carreras et al., (US 2013/0121976) and Bechtle et al., (US 3,818,109).
Conclusion
	None of the claims are allowable. Claims 21-33 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652